Per Curiam.
The defendant was convicted by a jury of larceny from a person. MCLA § 750.357 (Stat Ann 1954 Rev § 28.589).
On appeal the defendant raises five issues. The fact that the prosecutor personally tried the case is not error. His statement that he had not tried a case in a long time was not made in the presence of the jury and could not have affected the outcome of the trial.
A motion for a new trial was filed on the ground that the trial judge erred in allowing the prosecutor to try the case himself. In denying the motion, the judge did not sign and file a concise statement of his reasons as required by GCR 1963, 527.7. See, also, People v. Gordon (1969), 16 Mich App 591. In light of our ruling in the preceding paragraph of this opinion, we do not think that any useful purpose would be served by requiring the judge now to comply with the court rule.
The prosecutor asked the complaining witness, a pastor, questions relative to his previous employment. The defendant’s lawyer objected to this line of questioning after all the questions had been asked and answered. The brief elaboration on the previous answers which took place after the objection *389was overruled was harmless and does not require a new trial.
The defendant’s exculpatory statement made at the police station was clearly voluntary. According to the evidence submitted at the hearing on voluntariness, the defendant was thoroughly apprised of his pertinent constitutional rights, both orally and in writing, before he made his statement.
The court properly denied the motion for a directed verdict of acquittal since there was conflicting testimony which presented a question of credibility for the jury.
The questions sought to be reviewed are so unsubstantial as to require no argument or formal submission.
Motion to affirm is granted.